       Case 2:15-cr-00059-MCE Document 80 Filed 01/07/21 Page 1 of 5


1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT

9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                    No. 2:15-CR-00059-MCE
12                     Plaintiff,
13          v.                                     ORDER
14    ABRAHAM VALDEZ,
15                     Defendant.
16
           Defendant Abraham Valdez (“Defendant”) pled guilty to Distribution of at Least 50
17
     Grams of Methamphetamine in violation of 21 U.S.C. § 841(a)(1). He was sentenced on
18
     May 12, 2017, to one hundred and twenty-one (121) months of imprisonment. Presently
19
     before the Court is Defendant’s Motion to Vacate and/or Reduce Sentence. ECF No.
20
     64. The Government opposes Defendant’s request. ECF No. 70. For the reasons that
21
     follow, his Motion is DENIED.
22
           Defendant contends that “extraordinary and compelling circumstances” exist such
23
     that his sentence should be reduced immediately to time served. More specifically,
24
     according to Defendant “COVID-19 poses a clear and present danger to [Defendant] as
25
     a 37-year-old inmate and long-term smoker housed at FCI Lompoc who tested positive
26
     for COVID-19 on May 6, 2020.” ECF No. 64 at 1. The Court is not convinced that
27
     Defendant’s medical issues are sufficient to justify compassionate release, but even if
28
                                                  1
       Case 2:15-cr-00059-MCE Document 80 Filed 01/07/21 Page 2 of 5


1    they were, release would be inappropriate.

2           “‘[A] judgment of conviction that includes [a sentence of imprisonment] constitutes

3    a final judgment’ and may not be modified by a district court except in limited

4    circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010) (alterations in original;

5    quoting 18 U.S.C. § 3582(b)). Those circumstances are delineated in 18 U.S.C.

6    § 3582(c). “Effective December 21, 2018, the First Step Act of 2018 amended 18 U.S.C.

7    § 3582(c)(1)(A) to permit an inmate, who satisfies certain statutorily mandated

8    administrative procedures, to file a motion with the district court for compassionate

9    release.” Riley v. United States, 2020 WL 1819838, at *5 (W.D. Wash. Apr. 10, 2020)

10   (citing 18 U.S.C. § 3582(c)(1)(A)). That statute now provides:

11                 (c) Modification of an imposed term of imprisonment.—
                   The court may not modify a term of imprisonment once it has
12                 been imposed except that—
13                 (1) in any case—
14                 (A) the court, upon motion of the Director of the Bureau of
                   Prisons [(“BOP”)], or upon motion of the defendant after the
15                 defendant has fully exhausted all administrative rights to
                   appeal a failure of the [BOP] to bring a motion on the
16                 defendant's behalf or the lapse of 30 days from the receipt of
                   such a request by the warden of the defendant's facility,
17                 whichever is earlier, may reduce the term of imprisonment
                   (and may impose a term of probation or supervised release
18                 with or without conditions that does not exceed the unserved
                   portion of the original term of imprisonment), after considering
19                 the factors set forth in section 3553(a) to the extent that they
                   are applicable, if it finds that—
20
                   (i) extraordinary and compelling reasons warrant such a
21                 reduction;
22                 ....
23                 and that such a reduction is consistent with applicable policy
                   statements issued by the Sentencing Commission . . . .
24
     18 U.S.C. § 3582(c)(1)(A)(i).
25
            “Thus, the First Step Act amended § 3852(c)(1)(A) to allow prisoners to directly
26
     petition a district court for compassionate release, removing the BOP’s prior exclusive
27
     gatekeeper role for such motions.” Riley, 2020 WL 1819838, at *5. “The statute now
28
                                                   2
       Case 2:15-cr-00059-MCE Document 80 Filed 01/07/21 Page 3 of 5


1    provides the court with authority to reduce a sentence upon the motion of a defendant if

2    three conditions are met: (1) the inmate has either exhausted his or her administrative

3    appeal rights of BOP’s failure to bring such a motion on the inmate’s behalf or has

4    waited until 30 days after the applicable warden has received such a request; (2) the

5    inmate has established ‘extraordinary and compelling reasons’ for the requested

6    sentence reduction; and (3) the reduction is consistent with the Sentencing

7    Commission’s policy statement.” Id. (footnote omitted).

8           The starting point for the policy statement referenced in the third prong is United

9    States Sentencing Guidelines (“USSG”) § 1B1.13, which provides:

10                 [T]the court may reduce a term of imprisonment (and may
                   impose a term of supervised release with or without conditions
11                 that does not exceed the unserved portion of the original term
                   of imprisonment) if, after considering the factors set forth in 18
12                 U.S.C. § 3553(a), to the extent that they are applicable, the
                   court determines that--
13
                   (1)(A) Extraordinary and compelling reasons warrant the
14                 reduction; or
15                 (B) The defendant (i) is at least 70 years old; and (ii) has
                   served at least 30 years in prison pursuant to a sentence
16                 imposed under 18 U.S.C. § 3559(c) for the offense or offenses
                   for which the defendant is imprisoned;
17
                   (2) The defendant is not a danger to the safety of any other
18                 person or to the community, as provided in 18 U.S.C. §
                   3142(g); and
19
                   (3) The reduction is consistent with this policy statement.
20
            Since Defendant is less than 70 years old and was not sentenced pursuant to 18
21
     U.S.C. § 3559(c), he is only “entitled to relief if he demonstrates that (1) extraordinary
22
     and compelling reasons warrant a sentence reduction, (2) he is not a danger to the
23
     safety of others or the community, and (3) any requested reduction is consistent with the
24
     policy statement.” Riley, 2020 WL 1819838, at *6.
25
            “The Sentencing Commission’s application notes to this policy statement provide
26
     further guidance.” Id. Indeed, the notes explain that “extraordinary and compelling
27
     reasons” exist when:
28
                                                    3
       Case 2:15-cr-00059-MCE Document 80 Filed 01/07/21 Page 4 of 5


1                 (A) Medical Condition of the Defendant.

2                        ....

3                        (ii) The defendant is—

4                               (I) suffering from a serious physical or medical
                                condition,
5
                                (II) suffering from a serious functional or
6                               cognitive impairment, or

7                               (III) experiencing deteriorating physical or mental
                                health because of the aging process,
8
                                that substantially diminishes the ability of the
9                               defendant to provide self-care within the
                                environment of a correctional facility and from
10                              which he or she is not expected to recover.

11   U.S.S.G. § 1B1.13 cmt. n.1 (emphasis added).

12         Here, Defendant contends he suffers from serious physical or medical conditions

13   that make him particularly vulnerable to COVID-19 such that he qualifies for release.

14   The burden is on Defendant. United States v. Holden, 2020 WL 1673440, at *3 (D. Or.

15   Apr. 6, 2020). He has not met that burden here.

16         After considering all of the circumstances of this case, including the factors under

17   18 U.S.C. § 3553(a), the Court is not necessarily convinced that Defendant’s medical

18   conditions are sufficient to qualify him for consideration for release. Regardless, though,

19   such release would be inappropriate both under § 3553(a) and because Defendant

20   remains a danger to the community.

21         As explained by the Government:

22                [Defendant]      was    convicted    of    distribution   of
                  methamphetamine. [Defendant] distributed large quantities of
23                methamphetamine for at least three years before he was
                  actually arrested in this case. On January 29, 2015, the
24                defendant distributed 871 grams of methamphetamine (actual)
                  to a CS. [Defendant] had a longstanding history of substance
25                abuse.

26   ECF No. 70 at 12. Given the foregoing, Defendant has not demonstrated he is no longer

27   a danger to the community.

28         Moreover, Defendant’s sentence was sufficient but not greater than necessary to
                                                   4
       Case 2:15-cr-00059-MCE Document 80 Filed 01/07/21 Page 5 of 5


1    meet the purposes of § 3553(a). He nonetheless seeks release when he has only

2    served around half of his time. His Motion simply presents no sufficient justification for

3    disturbing the Court’s carefully crafted original sentence. Having found that Defendant is

4    a danger to the community and having considered all of the factors set forth in §

5    3553(a), the Court thus concludes that release would be inappropriate. Defendant’s

6    Motion to Vacate and/or Reduce Sentence (ECF No. 64) is DENIED.

7           IT IS SO ORDERED.

8

9    Dated: January 7, 2021
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   5
